WHITING, J.
[1] But one question is presented upon this appeal, and that is whether certain land involved in this action lies within Lyman or within Stanley county. The trial court held that it lies within Sfanley county. Whether or not such decision is correct depends upon -the true location of that part of the boundary line between said counties extending from the Missouri river west a distance of some 23 miles to a line which was formerly the boundary line between the unoragnized counties of Pratt and Presho. This last-mentioned line coincides with what would be the range line on the west side of range 79 of the fifth principal meridian survey. The location of this line is to be determined solely from, the construction that should be placed upon the wording of two certain acts passed’ in 1897 (Laws 1897, cc. 41 and 45), by which acts new1 boundary lines for Stanley and Lyman counties were submitted to the approval of the voters of said counties. It is conceded that such lines were 'approved by the votes of the electors of said counties. In describing the boundary line where Stanley joins Lyman on the west, the acts provide -that, from a point on the White river where said river intersects the township line between ranges 23 and 26 east of the Black Hills meridian, ’such boundary line should extend north along said township line -to the intersection with the township line between townships 2 and 3 north of the Black Hills- meridian survey base line. The acts then provide that the 'boundary line between Stanley county on the north and Lyman county on the south shall extend from «said point of intersection, "thence east along said township line .to the center of the main channel of the Missouri river.” As a matter of fact, the survey known .as the Black Hills *115meridian survey did not extend . along this' line between townships 2 and 3 as far as the Missouri river, but did extend some 34 miles east to the line where the Black Hills meridian survey meets the fifth principal meridian survey, the same being the range line on the west side of range 79 of the fifth principal meridian survey, or, as heretofore mentioned, the west boundary line of the old unorganized county of Presho. The trial court found, and it is the contention of respondent, that from this point on the west side of said range 79 the line between townships 2 and 3 of the Black Hills meridian survey was, under the provisions of said Acts of 1897, projected straight east to the Missouri river, and became the boundary line between said counties. It is the claim of the appellant that, at the point where this line •between townships 2 and 3 of the Black Hills meridian survey intersects the range line on the west side of range 79 of the fifth principal meridian survey, the boundary line, as fixed by the Acts of 1897, runs following such range line for a distance of about 1 7-8 miles until it reaches the north boundary line of township 108, range 79 of the fifth principal meridian survey, and from that point along the north line of township 108 to the Missouri river. In other words, it is the contention of respondent that the word “east,” as used in the quoted part of the Laws of 1897, controls, and that, from where the Black Hills meridian survey ends, the line between said townships 2 and 3 should be projected east, regardless of the fact that it would not then follow any township line or even any section line or other survey line; while it is the contention of respondent that the words “said township line” should control, and that, from -said point where ’ the line between said townships 2 and 3 intersects "the range line on the west side of range 79 of the fifth principal meridian survey, the line should deflect .to the nearest township line running east thereof, which is the township line above mentioned on the north line of township 108 fifth principal meridian survey.
It is well to refer briefly to the history of the boundary lines of the various counties in which the lines in dispute have at different times been located. The Legislature of 1873 'defined the boundary li'ne of the unorganized counties of Pratt, Presho, and Stanley, and, as then defined, Bad river formed the boundary fine between Stanley county on the north and Pratt county on' the *116south. Presto county took in that part of the territory north of the Bad river and west of the Missouri which lays to the east of the range line on the west side of range 79 of the fifth principal meridian survey, which range line extended south and formed the boundary line -between Pres-h-o and Pratt counties. It must be understood that at this time there had been no survey •of these counties, and' in naming such range line it was merely understood as located where such line would be located whenever such fifth principal -meridian survey should be extended over such territory. In 1874 the south boundary line of Stanley county was so changed as to follow the Bad river to its mouth. I11 1883 an act was passed by which the south line of Stanley county, being the boundary line between Stanley comity on the north and Pratt and Presho counties on the south, was changed to a line south of Bad river 'described as a line “48 miles north of the tenth standard parallel, based. upon the sixth principal meridian survey.” Part of the territory south -of this state and west of the Missouri river is comprised in what is known as the “'sixth prinicpal meridian survey,” and this survey was eventually continued up into this state to the White river, but west of the range line on the west side of range 79 of the fifth principal meridian -survey. This tenth standard parallel above mentioned was never laid across any part of the territory -east of said range 79; the territory east of said range within this- state being comprised in the fifth, principal meridian survey which-used, as its base line, Minnesota’s south boundary line projected. A line 48 miles north of the tenth standard parallel, owing to -the variation between the township lines in the sixth principal meridian survey and those in the Black Hills meridian survey, does not coincide with the township line -as after-wards established between townships 2 and 3 of -the Black Hills meridian -survey, -but lies about 40 rod's north thereof. Neither would a line 48 miles north of the base line of the fifth principal meridian survey coincide with said township- line between said townships 2 and 3 of the Black Hills meridian survey, providing-such .township' line were projected to the Missouri rNer, but such a line 48 miles north of such -base line would exactly coincide with the line between town-ships 108 and 109 of the fifth principal meridian survey, the line contended for by the appellant herein.
*117[2] The county of Stanley was organized in the year 1889, and in the Constitution of the new state of South Dakota there was a provision that the county lines of 'an organized- county could not be changed without the vote of the people thereof. It follows that any legislation thereafter, purporting to define the boundary lines of Stanley county, was- of no force and effect except when ratified by the voters of said county. Su-c-h legislation may, however, be resorted to to ascertain what was the understanding of the people in relation to the then existing -boundary line of such county. In the year 1891 the county of Presho was still unorganized, and the Legislature -of that year passed an act -changing its boundary lines. It must be presumed that the Legislature understood that it had no authority to change the boundary line between that county and Stanley county -without submitting the same to a vote of the people of Stanley county, and therefore it must be presumed that, in describing the 'boundary line between Presho and Stanley counties, the Legislature intended to describe such boundary line as it then existed as the act did not provide for a submission thereof to tire people of Stanley county. The said act of 1891 named as the north boundary of Presho- county the township line between townships 108 and 109, which, as we have noted, is the line claimed- by appellant, and is a line 48 miles north of the base line of the fifth principal meridian -survey. As a matter of fact, the township line between townships 108 and 109 of the fifth principal meridian survey was not surveyed west of the Missouri river until 1893, which survey was approved in 1894. In 1883 the Legislature seemed to have presumed that the- territory west of the Missouri in- Presho and Pratt counties would eventually be surveyed under the sixth principal meridian survey, while in 1891 it was understood that Presho county would be included in the fifth principal meridian survey, and, at that time, it was probably supposed that the township lines in these two, surveys would coincide where -such surveys joined, -and it was undoubtedly presumed that the tenth standard parallel of the sixth principal meridian -survey would coincide with -and be a projection of the base line of the fifth principal meridian survey whenever such surveys met; or, in other words, the Legislature undoubtedly supposed it was making no- change in -said boundary line.
From what we -have said above it seems clear that the several *118legislatures, when -passing the 18^3^. 189J, and. 1897 Acts, and the voters in ratifying the Acts óf 1897, intended that the south 'boundary line of ' Stanley county should follow' a township line. We also believe that it is a fair inference that it was presumed, by the members of the Legislature and by said voters, that the several surveys coincided, and that, therefore, the township line between townships 2 and 3 of the Black Hjills meridian survey, if projected, would follow the line between townships 108 and 109 of the fifth principal meridian survey. A boundary line as described in the Laws of 1897 could not exist. It either could not run “east * * * to the Missouri river,” or else it could not run on a “township line to the Missouri river.” We are of the opinion that, taking everything into consideration, 'we should hold that it was the intent of the legislators .and voters that the line beween the said counties should follow a town'ship line, and that, therefore, we should hold that' such boundary follows the line claimed by appellant.
It follows that the land involved in this suit lies in Lyman county. The judgment of the circuit court is reversed, and th? cause remanded to such court for further procedure in -accordance with this opinion.